Citation Nr: 0521558	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  03-20 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right shoulder.

2.  Entitlement to service connection for arthritis of the 
right foot.

3.  Entitlement to service connection for arthritis of the 
knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a decision by the RO in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that service connection is warranted for 
arthritis of the right shoulder, right foot and knees, 
claimed as residuals of shell fragment wounds.  Service 
medical records show that he sustained multiple fragment 
wounds to both lower extremities and the right upper 
extremity, resulting in fracture of the right femur and right 
ulna.  The record also shows service connection is in effect 
for residuals of gunshot wound of the right lower and upper 
extremities.  

Right Shoulder

A private medical opinion dated in August 1996 shows the 
veteran had a scar on the deltoid area compatible with his 
history of gunshot wound.  On examination he had full active 
range of motion and tenderness at the deltoid bursa area.  
The clinical impression was deltoid bursitis.  

In March 1998 X-rays of the right shoulders showed mild 
hypertrophic changes at the acromioclavicular joint.  In a 
handwritten note, the physician indicated that the veteran 
was told that the X-rays showed a "touch" of arthritis at 
the joint where the two shoulder bones connect.  

In August 2002, the veteran's private physician noted the 
history of gunshot wound to the right shoulder.  He indicated 
that currently the veteran had degenerative joint disease and 
impingement syndrome of the right shoulder.  The examiner 
opined that traumatic injury was shown to increase the risk 
of osteoarthritis.  Likewise, on VA examination in April 
2003, the examiner concluded that it was possible that the 
shrapnel did involve the joint and therefore would cause 
arthritis of the joint.  The medical basis for these opinions 
was not given, nor was it indicated in the statements whether 
the physicians reviewed the claims folder prior to rendering 
their opinions.  The Board notes that X-rays of the right 
shoulder in March 2003 were normal.  

The medical record shows that the veteran has a number of 
diagnosed pathologies in the right shoulder, including 
deltoid bursitis, osteoarthritis, impingement syndrome and 
degenerative joint disease in the acromioclavicular area.  
The Board considers medical examination to be necessary at 
this point to accurately diagnose the veteran's current right 
shoulder disability, as a preliminary step to adjudicating 
service connection.

Right Foot

Regarding his right lower extremity, initially, the Board 
notes that notwithstanding the grant of service connection 
already in effect for incomplete paralysis of the right 
sciatic nerve, right radial nerve and right femoral nerve, 
the veteran seeks service connection for separate disability 
of the right foot, claimed as arthritis.  

The claims file contains medical evidence suggesting that the 
veteran has additional disability of the right foot related 
to his shrapnel wound.  On VA examination in October 2001, 
the VA examiner noted the veteran walked with a limp in the 
right leg due to the fact that he could not fully flex the 
right foot.  The examiner opined that because the veteran has 
had surgery in the bones of the right foot that this was a 
bone problem rather than a muscle problem.  

The Board notes that X-rays of the right foot in October 2001 
showed no evidence of fracture, but the bones were 
osteopenic.  A September 2002 treatment record from the 
veteran's private physician referred to X-rays of the right 
foot, which showed osteoporosis of the bones.  Neither 
examiner made specific comment at to whether such changes 
represented arthritis, and offered little comment as to other 
findings shown on examination.  

On subsequent VA examination in April 2003, pain and 
arthritis of the right foot were attributed to the veteran's 
traumatic injury to his right leg.  The Board notes that the 
medical basis for the opinion was not given; and given this 
RO's well-known history of not forwarding veteran's claims 
folders to the VA medical examiners for review prior to 
examination, it is suspected that the examination was 
performed without the examiner having an opportunity to 
review the claims folder.  The development of facts includes 
a "thorough and contemporaneous medical examination, one 
which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one."  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Lineberger v. Brown, 5 Vet.App. 
367, 369 (1993); Waddell v. Brown, 5 Vet.App. 454, 456 
(1993); 38 C.F.R. § 3.326 (2004).  

Knees

The veteran is also seeking service connection for arthritis 
of both knees.  While his service medical records do not 
indicate any complaints of, or treatment for, knee 
impairment, it is noted by the Board that he has incurred 
shrapnel wounds to both lower extremities.

Post service treatment reports show evaluation and treatment 
for chronic knee pain and seem to indicate that a 
contributing factor in the veteran's history was his shrapnel 
wounds.  Specifically, on VA examination in April 2003, 
examination of the right knee revealed some degenerative 
changes.  The examiner attributed the veteran's complaints of 
pain and arthritis of the knee to his traumatic injury to the 
right lower extremity.  There were no clinical findings 
related to the left knee.

The VCAA law provides that an examination is necessary where 
there is competent evidence of a current disability, evidence 
that the current disability may be related to service, and 
the evidence is insufficient to decide the claim.  See 38 
U.S.C.A. 5103A (West 2002).  Likewise, where there is a 
reasonable possibility that a current condition is related to 
or is the residual of a condition or injury experienced in 
service, VA should seek a medical opinion as to whether the 
veteran's claimed current disability is in any way related to 
the condition or injury experienced in service.  Horowitz v. 
Brown, 5 Vet. App. 217 (1993).  

Accordingly, a more definitive medical evidence on the 
question of whether the veteran currently has arthritis of 
the right shoulder, right foot and knees and an opinion as to 
its etiology is needed before the claim on the merits can be 
properly adjudicated.  See Colvin v. Derwinski, 1 Vet. App. 
171, 173 (1991) (emphasizing that adjudicators cannot rely on 
their own unsubstantiated judgment in resolving medical 
questions).  The current record is inadequate to render a 
fully informed decision on the issue without the benefit of 
medical expertise.  Thus, a remand to the RO for further 
evidentiary development is required in order to fulfill the 
statutory duty to assist.  Green v. Derwinski, 1 Vet. App. 
121 (1991).  

Additionally, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the veteran 
should be informed as to what evidence the VA would obtain, 
and what evidence she would be responsible for obtaining.  
See 38 U.S.C.A. § 5100 et. seq. (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Final adjudication by the 
Board cannot be undertaken without this notice.  See 
Quartuccio.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for any of the disabilities at 
issue.  The RO should take appropriate 
steps to obtain any pertinent evidence 
and information identified but not 
provided by the veteran, to include 
records of private medical treatment, if 
the veteran has provided sufficiently 
detailed information to make such 
requests feasible.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.    

3.  The veteran should undergo a VA 
examination to determine the nature, 
extent and etiology of any arthritis 
right shoulder, right foot and knees 
currently present.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  All tests indicated, to 
include but not necessarily limited to 
radiologic studies, are to be conducted 
at this time, and all findings should be 
reported in detail.  The examiner should 
indicate whether any degenerative changes 
shown on X-ray support a diagnosis of 
arthritis of the right shoulder, right 
foot and knees.  

If degenerative joint disease is found to 
be present in these joints, the examiner 
is asked to render an opinion as to 
whether it is at least as likely as not 
that the veteran's service connected 
disabilities either caused the 
disabilities at issue, or, if not the 
proximate cause of those disorders, 
aggravate those disabilities at issue.  
Any opinion provided should include 
discussion of specific evidence of 
record, including the October 2001 VA 
examination report, the 2002 opinion from 
the private physician and the April 2003 
VA examination report.  The basis for the 
conclusions reached should be stated in 
full, and any opinion contrary to those 
already of record should be reconciled, 
to the extent possible.  If the examiner 
is unable to answer any of the questions 
posed with any degree of medical 
certainty, he or she should clearly so 
state.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
If the benefits sought on appeal remain 
denied, the RO must furnish the veteran 
and his representative an appropriate 
supplemental statement of the case and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


